Citation Nr: 0830031	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to disability benefits under 38 U.S.C.A. § 1151 
for residuals of supernumerary digit, right foot, with nerve 
damage, claimed as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the VA Regional Office 
(RO).  In that decision, the RO denied entitlement to 
disability benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of supernumerary digit of the right foot with nerve 
damage, which the veteran claimed was due to VA medical 
treatment.

This case was previously before the Board in May 2007, when 
it was remanded for additional development of the evidence of 
record.

The veteran testified at a Travel Board hearing in December 
2006, and the transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed in the Board's prior remand of this case in May 
2007, this case features the veteran's claim that additional 
right foot disability can be attributed to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable associated with five separate right 
foot surgeries.  The record reflects that the most recent of 
the VA surgeries for the veteran's right foot was performed 
in March 2006, which reportedly sought to remove the nerve to 
the site of the veteran's fifth digit amputation, as an 
attempt to relieve persistent pain in the right foot.  The 
Board's May 2007 remand directed that an expert opinion be 
obtained to address the essential medical questions in this 
case, and the veteran's March 2006 surgery was explicitly 
contemplated in that remand's discussion of the issue and the 
request for a medical opinion.  The resulting July 2007 VA 
medical opinion is of record, and discusses a review of the 
pertinent medical records including from March 2006.  
Significantly, the July 2007 VA opinion most explicitly 
refers to "the podiatry clinic note from 3/6/2006" which is 
said to show that the veteran "has chronic pain in his right 
foot due to a nerve that is entrapped in scar tissue that 
resulted from prior surgery."  Thus, the record strongly 
suggests that VA medical records with pertinent information 
concerning the veteran's right foot disability exist from at 
least as recently as the veteran's March 2006 right foot 
surgery at a VAMC.

However, other than the July 2007 VA medical opinion, the 
most recent batch of VA medical records contained in the 
claims folder was printed out in December 2005.  It appears 
that the RO/AMC did not update the file with the more recent 
pertinent VA treatment records during the processing of that 
remand.  The Board's review of the claims file finds that no 
records associated with March 2006 treatment or surgery are 
contained in the claims folder at this time.  As such, the RO 
should obtain the more recent VA treatment records relevant 
to the veteran's right foot disability, including the March 
2006 records associated with consultation and surgery.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (which held that 
those records in the control of the Secretary (such as 
documents generated by VA) are considered to be 
constructively before the Board of Veterans' Appeals (Board) 
and must actually be part of the record on review); see also 
VAOPGCPREC 12-95.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all VA treatment related to the veteran's 
right foot, as dated from December 2005 to 
the present.  In particular, it is noted 
that the record reflects that the veteran 
received surgical treatment of his right 
foot at a VAMC in March 2006.

2.  After the RO completes all of the 
development requested above to the extent 
possible, and completes any other 
development deemed necessary, it should 
again review the claim on the basis of all 
additional evidence associated with the 
claims file.  If the RO cannot grant the 
benefit sought on appeal in its entirety, 
then it should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




